Citation Nr: 0946701	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 29, 1976 to 
August 13, 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  A June 1992 rating action denied service connection for a 
right knee disorder on the basis the evidence of record 
demonstrated the disability pre-existed the Veteran's 
military service and not was aggravated by his military 
service.  

2.  August 2004 and October 2004 rating actions both declined 
to reopen the Veteran's service connection claim, finding no 
new and material evidence was presented.  

2.  Evidence added to the record since the October 2004 
rating action does not relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a right knee disorder, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the October 2004 rating 
action is not new and material and the Veteran's service 
connection claim for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), RO correspondences sent in January 2007 and February 
2007 discussed the particular legal requirements applicable 
to the claim to reopen, the evidence considered, and the 
division in responsibilities in obtaining evidence, as 
required by Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, this correspondence informed the Veteran why 
his claim was previously denied.  Essentially, the 
requirements outlined in Kent v. Nicholson, 20 Vet App 1 
(2006), regarding notice requirements for claims to reopen 
final decisions were satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the present issue has been obtained.  
Relevant VA and private medical documentation have been 
obtained, and the Veteran has not indicated there are any 
additional records VA should seek to obtain on his behalf.  
Additionally, the Board is not reopening Veteran's claim; 
therefore, VA's duty to provide an examination has not been 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(a); 38 C.F.R. § 3.159(c)(4)(C)(ii).  
Further, the Veteran has been provided a hearing, and the 
Board has no notice of any additional relevant evidence not 
of record.  

A June 1992 rating action denied the Veteran's service 
connection claim for a right knee disability.  This decision 
considered the Veteran's service treatment records and a June 
1990 VA operation report.  After considering the evidence of 
record, the RO concluded that the Veteran's right knee 
disorder existed prior to service and there was no evidence 
this disorder was aggravated by service.  Ultimately, this 
decision became final, after the Veteran failed to appeal the 
decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

An August 2004 rating action denied the Veteran's application 
to reopen his service connection claim for a right knee 
disorder.  At this time, no new evidence was submitted by the 
Veteran, nor was there any indication that there was evidence 
VA should seek on his behalf.  Accordingly, the RO concluded 
that no new and material evidence was submitted and the 
Veteran's application was denied.  Upon receipt of this 
rating action, the Veteran submitted evidence he believed 
would support his claim, and his claim was reevaluated in 
October 2004.  

An October 2004 rating action also declined to reopen the 
Veteran's service connection claim.  In evaluating the 
Veteran's claim, the RO considered private operation reports 
dated in October 1995, December 1995, and March 1996, 
together with VA surgery reports dated in June 1986, June 
1990, December 1991 and July 1998.  Based on this evidence 
the RO determined that these pieces of evidence failed to 
demonstrate that the Veteran had "a right knee condition 
that was caused by or permanently aggravated beyond [its] 
normal progression by military service."  Consequently, the 
RO declined to reopen the Veteran's service connection claim 
for a right knee disorder.  Ultimately, this decision became 
final, after the Veteran failed to appeal the decision within 
the prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The October 2004 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Veteran has submitted numerous private treatment records 
in an effort to support his application to reopen his service 
connection claim for a right knee disorder.  These records 
include October 2001 private hospital reports and a September 
2001 private treatment record, documenting treatment 
associated with the Veteran's right knee.  Though these 
records are new, none of these records indicate the Veteran's 
right knee disorder was caused by or permanently aggravated 
beyond its normal progression by military service.  
Consequently, these pieces of evidence are not material 
within the meaning of 38 C.F.R. § 3.156(a).

Further, since the October 2004 rating action, duplicative 
documents have also been added to the records.  June 1990 and 
December 1991 VA surgery reports, which were considered in 
the now final October 2004 rating action, have been 
resubmitted by the Veteran.  Additionally, private hospital 
reports dated in October 1991, October 1995, and December 
1995 have been resubmitted for consideration by VA.  The 
Veteran has also resubmitted an August 1976 service treatment 
record that was previously considered.  These records are not 
new, and duplicate information already of record.  Thus, they 
do not service to reopen the claim. 

The Veteran's November 2009 testimony has also been added to 
the record.  During this hearing, the Veteran testified that 
his right knee disorder did not pre-exist his military 
service, and that multiple right knee surgeries and 
treatments were caused by an injury he sustained in-service.  
To the extent the Veteran's testimony purports to diagnose 
the cause of his right knee disorder, his testimony is not 
competent evidence, as lay persons are not qualified to state 
the medical cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Moreover, the Veteran's 
testimony reiterated his assertion that his right knee 
disorder did not exist prior to his military service, and his 
opinion concerning what caused his right knee disorder.  
Essentially, the testimony at this hearing did not present 
any new position related to the Veteran's service connection 
claim.  Thus, these statements are not new within the meaning 
of 38 C.F.R. § 3.156(a). 

In summary, the evidence added to the record since the final 
October 2004 rating action, does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
service connection claim for a right knee disorder, and does 
not raise a reasonable possibility of substantiating that 
claim.  What was lacking in October 2004, and is still 
lacking, is evidence that the Veteran's right knee disorder 
was caused by or permanently aggravated beyond its normal 
progression by military service.  Consequently, the evidence 
added to the record since the October 2004 rating action is 
not new and material and the Veteran's claim is not reopened.



ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a right knee disorder, 
the Veteran's appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


